Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.

Claim Objections
Claim 29 is objected to because of the following informalities:  Before including the abbreviation “CMC”, the term should be written out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26 – 28, it is unclear what the units of the concentrations are.  For the purposes of this Office Action, the units will be considered to be wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 26 – 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Royo (US-20060198930-A1) in view of Moore (US-5626896-A) and Chiu (US-4886678-B2).
Regarding claims 1 and 4, Royo teaches a food product with a liquid interior and a jelly shell that completely encases the liquid interior [0009].
Regarding the liquid filling, Royo teaches the liquid filling comprising a bulk sweetener, xanthan gum as a thickening agent, citric acid, flavorant, colorant, water, and high-intensity sweetener [0027].  
Royo teaches a bulk sweetener may be one or more of fructose, glucose, corn syrup solids, and sucrose (also known as sugar) [0024].  Additionally, the use of high-intensity sweeteners is optional and can be safely removed from the liquid filling of Royo without compromising the invention [0023].  Therefore, it would have been obvious to have provided a liquid filling consisting of the claimed ingredients based on the teachings of modified Royo because the prior art discloses that only the claimed elements are necessary for the creation of the liquid filling of the food product.
Royo does not teach the use of lactic acid in the liquid filling.  Moore teaches that any food grade acid, such as citric, malic, and lactic acids, can be flavorants in jelly candies [Col 4, lines 30 – 31].  It would have been obvious to a person having ordinary skill in the art to have used lactic acid in addition to citric acid as a flavorant as both citric acid and lactic acid are known candy flavorants.
Regarding the gelled shell, Royo teaches a gelled shell comprising a bulk sweetener, gelatin, citric acid, flavorant, and a colorant [0025],[0055].  The process of forming the shell creates a cavity that is then filled with the liquid filling and sealed closed [Fig 5 and 6].
Royo teaches the bulk sweetener may be one or more of fructose, glucose, corn syrup solids, and sucrose (also known as sugar) [0024].  Additionally, the use of high-intensity sweeteners is optional and can be safely removed from the liquid filling of Royo without compromising the invention [0023].  Therefore, it would have been obvious to have provided a gelled shell consisting of the claimed ingredients based on the teachings of modified Royo because the prior art discloses that only the claimed elements are necessary for the creation of the gelled shell of the food product.
Royo teaches the use starch as the gelling agent of the gelled shell, but does not teach corn starch [0025].  Chiu teaches the use of debranched cornstarch as a gelling agent for jelly confections [Col 14, lines 1 – 30].   It would have been obvious to replace the gelatin of Royo with the cornstarch of Chiu as it is known to use cornstarch as a gelling agent in chewy confections.
Regarding claim 26, Royo teaches the liquid filling comprising 70 – 90 wt% bulk sweetener, 0.05 - 0.3 wt% xanthan gum as a thickening agent, and 0.001 – 0.5 wt% colorant [0027].  The water content may be about 15 – about 25 wt% [0037].  The values of xanthan gum and color encompass the claimed values.
Royo teaches the bulk sweetener may be one or more of fructose, glucose, corn syrup solids, and sucrose (also known as sugar) [0024].  The claimed concentrations of sugar and corn syrup combined lie within the bulk sweetener concentration of Royo.
Where Royo teaches about 15 wt% water [0037], 13.5 wt% is considered to be about 15 wt% as “about” typically means “within 10% of the stated value”.  Therefore, it would have been obvious to use 13.5 wt% water in the liquid filling as it is close in value to the prior art.
Regarding claim 27, Royo teaches a gelled shell comprising 9 – 19 wt% gelling agent, 50 – 80 wt% bulk sweetener, 0.01 – 4 wt% citric acid, 0.01 – 3 wt% flavorant, and 0.01 – 0.1 wt% high-intensity sweetener [0025].  Royo also teaches the use of a colorant in the gelled shell [0055].  The claimed values for citric acid and flavorant are encompassed by the ranges of Royo.
Royo teaches the bulk sweetener may be one or more of fructose, glucose, corn syrup solids, and sucrose (also known as sugar) [0024].  Chiu teaches 38.2 wt% sugar and 49.2 wt% corn syrup in a chewy confection [Col 14, lines 1 – 10].  It would have been obvious to replace the bulk sweetener of Royo with the values of Chiu as they are known to produce a chewy confection and are close in value to Royo, creating a similar level of sweetness.  Additionally, the amount of sweetener used in a confection is a personal preference, making the claimed sweetener values obvious.
The use of high-intensity sweeteners is optional and can be safely removed from the liquid filling of Royo without compromising the invention [0023].
Royo teaches the use starch as the gelling agent of the gelled shell, but does not teach corn starch [0025].   Chiu teaches the use of debranched cornstarch as a gelling agent for jelly confections [Col 14, lines 1 – 30].  In the production of a jelly confection, the blend of debranched starches is 13.6 wt% [Col 14, lines 1 – 10].  It would have been obvious to replace the gelatin of Royo with the cornstarch of Chiu as it is known to use cornstarch as a gelling agent in chewy confections.
Royo teaches the use of a colorant in the gelled shell as part of depositing the jelly material [0055].  Royo does not teach the concentration of colorant used in the shell.  However, the primary function of a colorant is to add color to a composition.  As the color and its intensity are matters of personal preference, it would have been obvious to add whatever amount of colorant necessary to get the desired color.
Regarding claim 28, the combination of Royo and Moore teaches lactic acid and citric acid in the filling as set forth above.  Further, regarding the amount of the acids, Royo teaches 0.01 – 3 wt% citric acid.  The additional flavorant of Royo, and therefore the lactic acid of the liquid filling, is 0.3 – 3.5 wt%.  Combined, the concentration of citric and lactic acids is 0.31 – 6.5 wt% which encompasses the claimed value of 1.5 wt%.
Regarding claim 29, as Royo teaches embodiments where xanthan gum is the only thickening agent, [0026], Royo does not require the presence of any of the components that claim 29 excludes.  Therefore, the teachings of Royo are considered to meet claim 29.

Response to Arguments
Applicant’s arguments, filed December 23, 2021, have been fully considered.
Applicant’s arguments concerning the rejection of claims 1, 4, and 26 – 28 under 35 U.S.C. 103 have been found unpersuasive.
Applicant asserts that their amendment, adding “comprising a cavity” and “wherein the liquid center is confined within the cavity” to claim 1, distinguishes the claim over the cited prior art [pg 5, ¶2].  The Examiner notes that figures 5 and 6 of Royo show the creation of a liquid-filled snack.  The figures teach the creation of a cavity made by the jelly material and show that cavity then being filled and sealed off.  By virtue of being sealed, the liquid filling is confined within the cavity.  Royo also teaches the gelled shell completely encasing the liquid filling [0009].  For these reasons and those stated in the rejection above, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791